Citation Nr: 1712667	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  11-28 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Riley, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971 including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In July 2015, the Board remanded the claim for additional development.  It is now returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Board's July 2015 remand, the Veteran's claim for service connection was remanded for a VA examination to determine the nature and etiology of his hypertension.  

As discussed previously in the July 2015 remand, the Board notes that hypertension is not among the presumptive diseases listed under 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  As such, the Veteran may not be service-connected for hypertension on a presumptive based on Agent Orange exposure.  However, the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Although the evidence of an association between hypertension and Agent Orange has been found insufficient to warrant a presumption of service connection, VA has recognized that there is limited or suggestive evidence of an association between hypertension and Agent Orange exposure.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences (NAS) Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308, 20309-10 (Apr. 11, 2014).  The Court has held in multiple memorandum decisions that VA's acknowledgment in the Federal Register that there is limited or suggestive evidence, of an association between Agent Orange exposure and hypertension was relevant to the question of whether a VA exam was warranted in connection with a claim for service connection for this disability and the failure to discuss the Federal Register NAS findings rendered the Board's reasons or bases inadequate, warranting vacatur and remand.  See Clark v. Shinseki, No. 12-2667, 2013 WL 6729512 (Vet. App. Dec. 20, 2013 ); Rodela v. Shinseki, No. 12-2894, 2013 WL 6184952 (Vet. App. Nov. 27, 2013); King v. Shinseki, No. 12-2893, 2013 WL 5428781 (Vet. App. Sept. 30, 2013); Allsopp v. Shinseki, No. 12-1847 (Vet. App. Aug. 27, 2013).

In a March 2016 opinion, a nurse practitioner wrote that the Veteran's hypertension was not related to his exposure to herbicides in the Republic of Vietnam.  However, the only rationale the nurse practitioner provided was, "conditions (other than cancers) related to an exposure usually present at the time of the exposure and then wane rather than in[i]tially manifest years following the exposure."  There was no additional discussion of the relationship of the history and development of the Veteran's specific condition to this generalized statement.  Furthermore, there was no acknowledgment of the previously mentioned suggestive evidence of an association between Agent Orange exposure and hypertension, which was referenced in the Board's July 2015 remand.  The opinion is therefore inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion that contains only data and conclusions is not entitled to probative weight).

Accordingly, a remand is warranted for a VA opinion by a physician to address these deficiencies, and provide a rationale for the opinion reached, as requested by the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Notably, once VA undertakes the effort to provide an examination when developing a claim, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As the matter is being remanded, and it appears that the Veteran continues to receive treatment through VA, updated VA treatment records should also be obtained since November 2015.  See Sullivan v. McDonald, 815 F.3d 786, 793   (Fed. Cir. 2016) (holding the VA's duty to assist includes "obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance").

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated since November 2015.

2.  Request an opinion from a VA physician (a full VA examination should not be scheduled unless it is deemed necessary by the physician or otherwise required by the evidence).  The claims file must be reviewed in conjunction with the opinion.

The physician should indicate whether it is as likely as not the Veteran's hypertension is etiologically related to his conceded Agent Orange exposure during military service.  

The fact that hypertension is not currently presumed service connected in veterans exposed to Agent Orange should not be a basis for the opinion.  Moreover, the absence of evidence of hypertension in the service treatment records should not be, by itself, the basis for a negative opinion.

The physician should provide a complete rationale for each opinion expressed and conclusion reached, to include a discussion of the facts and medical principles (such as the above mentioned suggestive evidence of a link between hypertension and exposure to Agent Orange).

3.  Thereafter, readjudicate the claims in light of the additional evidence obtained since the last supplemental statement of the case.  If any of the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

